


Exhibit 10.38

 

TAX SHARING AGREEMENT

 

TAX SHARING AGREEMENT (the “Agreement”) dated as of May 9,2000 by and among
Hallmark Entertainment, Inc., a Delaware corporation (“HEI”), Crown Media, Inc.,
a Delaware corporation, Crown Media Holdings, Inc., a Delaware corporation
(“Newco”), the subsidiaries of Newco that are signatories hereto, the other
members of the Newco Group (as defined below) and any entities which become
parties hereto pursuant to Section 20 hereof (the “Parties”; each, a “Party”).

 

WHEREAS, Newco and certain of its Subsidiaries may be included in the filing of
consolidated, combined or unitary income or franchise Tax Returns that also
include members of the Hallmark Group (as defined below);

 

WHEREAS, the Newco Group and the Hallmark Group wish to allocate and settle
amongst themselves in an equitable manner the Tax liability in connection with
such consolidated, combined or unitary income or franchise Tax Returns; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

1.             Definitions.  For purposes of this Agreement, the following terms
shall be defined as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 “Affiliated Group”  shall mean any
affiliated, combined, consolidated or unitary group for state, local or foreign
Tax purposes that files Joint Returns.

 

(b)                                 “After-Acquired Subsidiary”  shall mean any
Subsidiary of Newco acquired after the Contribution Agreement Closing Date and
not as part of the transactions contemplated by the Contribution Agreement.

 

(c)                                  “Contribution Agreement”  shall mean the
Contribution Agreement by and among HEI, Crown Media, Inc., Liberty Media
Corporation, Vision Group Incorporated, VISN Management Corp., National
Interfaith Cable Coalition, Inc., Chase Equity Associates, L.L.C., and Newco,
dated as of January 27, 2000.

 

(d)                                 “Contribution Agreement Closing Date”  shall
mean the “Closing Date” as defined in the Contribution Agreement.

 

(e)                                  “Final Determination”  shall mean a closing
agreement with the Internal Revenue Service or the relevant state, local of
foreign Taxing authorities, an agreement contained in Internal Revenue Service
Form 870-AD or other comparable form, an agreement that constitutes a
determination under Section 1313(a) (4) of the Internal Revenue Code, a claim
for refund of Taxes which has been allowed, a Tax

 

2

--------------------------------------------------------------------------------


 

deficiency notice with respect to which the period for filing ‘a petition with
the Tax Court or the relevant state, local or foreign tribunal has expired, or a
decision of any court of competent jurisdiction that is not subject to appeal or
as to which the time for appeal has expired.

 

(f)                                   “Governmental Authority”  shall have the
meaning set forth in the definition of “Tax”.

 

(g)                                  “Group”  shall mean either the Hallmark
Group or the Newco Group.

 

(h)                                 “Hallmark”  shall mean Hallmark
Cards, Incorporated, a Missouri corporation.

 

(i)                                     “Hallmark Group”  shall mean Hallmark
and each of the other Legal Entities that is or was at any time owned directly
or indirectly by Hallmark, other than any member of the Newco Group.

 

(j)                                    “Hallmark Indemnitees”  shall have the
meaning set forth in Section 7.

 

(k)                                 “Joint Return”  shall mean any Tax Return
that includes at least two Legal Entities, of which one Legal Entity is a member
of one Group and the other Legal Entity is a member of the other Group.

 

3

--------------------------------------------------------------------------------


 

(l)                                     “Legal Entity”  shall mean a
corporation, partnership, limited liability company or other legal entity under
the corporation, partnership, limited liability company or other organizational
laws of a state or other jurisdiction.

 

(m)                             “Losses”  shall mean costs, expenses, fees,
liabilities, obligations and losses.

 

(n)                                 “Newco Group”  shall mean (i) Newco and
(ii) each other Legal Entity that is or was at any time owned, directly or
indirectly, by Newco or any of its Subsidiaries (in the case of (ii), other than
(a) a Legal Entity that was never owned, directly or indirectly, by Newco or any
of its Subsidiaries on or after the Contribution Agreement Closing Date and
(b) for taxable periods (or portions thereof) beginning after the date that a
Legal Entity is transferred by Newco or any of its Subsidiaries to a member of
the Hallmark Group, the transferred Legal Entity).

 

(o)                                 “Newco Indemnitees”  shall have the meaning
set forth in Section 7.

 

(p)                                 “Party” and “Parties”  shall have the
meanings set forth in the recitals hereto.

 

4

--------------------------------------------------------------------------------


 

(q)                                 “Person”  means any individual or
corporation, company, partnership, trust, incorporated or unincorporated
association, joint venture or other entity of any kind.

 

(r)                                    “Post-Closing Period”  shall mean a
taxable period beginning after the Contribution Agreement Closing Date and the
portion, beginning after and excluding the Contribution Agreement Closing Date,
of any taxable period which includes but does not end on the Contribution
Agreement Closing Date.

 

(s)                                   “Separate Return”  shall mean any Tax
Return that is not a Joint Return.

 

(t)                                    “Subsidiary”  means, as to any Person,
any other Person of which at least (i) 50% of the equity and (ii) 50% of the
voting interests are owned, directly or indirectly, by such first Person.

 

(u)                                 “Tax”  shall mean any tax, fee, levy or
other like governmental assessment or charge of any kind whatsoever, wherever
created or imposed, and whether of the United States or elsewhere, and whether
imposed by a local, municipal, governmental, state, foreign, federation or other
governmental body (a “Governmental Authority”), and, without limiting the
generality of the foregoing, shall

 

5

--------------------------------------------------------------------------------


 

include income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, unemployment insurance, social security, stamp,
environmental, value added, alternative or added minimum, ad valorem, trade,
recording, withholding, occupation or transfer tax, custom or duty, together
with any related interest, penalties and additions imposed by any Governmental
Authority.

 

(v)                                 “Tax Item”  shall mean any item of income,
gain, loss, deduction, credit, recapture of credit or any other item which
increases or decreases Taxes paid or payable.

 

(w)                               “Tax Proceeding”  shall mean any Tax audit,
examination, controversy or litigation by, with or against any Governmental
Authority.

 

(x)                                 “Tax Return”  shall mean any Tax report,
return or other information (including any attached schedules or any amendments
to such report, return or other information) required to be supplied to or filed
with a Governmental Authority, including an information return, claim for
refund, amended return or declaration or estimated tax return.

 

6

--------------------------------------------------------------------------------


 

2.                                      Filing of Joint Returns.  HEI (and each
member of the Hallmark Group) may file any combined, consolidated or unitary
state, local or foreign income Tax Returns as HEI (or such member of the
Hallmark Group) determines appropriate; provided, however, that for Post-Closing
Periods, a member of the Newco Group shall join in the filing of such Tax Return
only if (i) HEI (or such other member of the Hallmark Group as is the common
parent or comparable entity of the relevant Affiliated Group) reasonably
determines that (A) including such member of the Newco Group in the filing of
such Tax Return is required under applicable law or (B) including such member of
the Newco Group in the filing of such Tax Return will not increase the aggregate
Tax liability of the Newco Group (taking into account the effect of this
Agreement) or (ii) Newco consents to such member joining in such filing. HEI (or
such other member of the Hallmark Group as is the common parent or comparable
entity of the relevant Affiliated Group) and the Newco Group shall execute and
file such consents, elections and other documents that HEI (or such other
member) determines may be required, desirable or appropriate for the proper
filing of such Joint Returns. HEI (or such other member of the Hallmark Group as
is the common parent or comparable entity of an Affiliated Group)

 

7

--------------------------------------------------------------------------------


 

shall determine whether any Joint Return shall be filed and the entities to be
included in a Joint Return, make or revoke any Tax elections, adopt or change
any accounting methods and determine any other positions taken on or in respect
of any Joint Return; provided, however, that, for Post-Closing Periods, to the
extent such filing, election, revocation, adoption, change or determination, as
the case may be, is reasonably expected to affect the Newco Group, such filing,
election, revocation, adoption, change or determination shall be made only if
(i) HEI (or such other member of the Hallmark Group as is the common parent or
comparable entity of the relevant Affiliated Group) reasonably determines that
(A) such filing, election, revocation, adoption, change or determination is
required under applicable law or (B) such filing, election, revocation,
adoption, change or determination will not increase the aggregate Tax liability
of the Newco Group (taking into account the effect of this Agreement) or
(ii) Newco consents to such filing, election, revocation, adoption, change or
determination. HEI (or such other member of the Hallmark Group as is the common
parent or comparable entity of an Affiliated Group) shall timely pay, or cause
to be paid, the amount of Tax shown as due on any Joint Return.

 

8

--------------------------------------------------------------------------------


 

3.                                      Tax Sharing Payments.  For each
Post-Closing Period in which any member of an Affiliated Group files a Joint
Return, Newco shall (i) make Tax sharing payments to HEI (or such other member
of the Hallmark Group as is the common parent or comparable entity of the
Affiliated Group) equal to the Taxes that the Newco Group Legal Entities
included in the Joint Return would have been required to pay if they filed a
Separate Return with respect to the type of Tax and the jurisdiction of the
Joint Return for such Post-Closing Period and (ii) be entitled to Tax sharing
payments from HEI (or such other member of the Hallmark Group as is the common
parent or comparable entity of the Affiliated Group) equal to the Tax refunds to
which the Newco Group Legal Entities included in the Joint Return would have
been entitled if they had filed a Separate Return with respect to the type of
Tax and the jurisdiction of the Joint Return for such Post- Closing Period. The
Separate Return Tax payments and refunds of such Newco Group Legal Entities
shall be based on such Legal Entities’ income, gain, loss, deduction and credit
for taxable periods (or portions thereof) beginning on or after the day
following the Contribution Agreement Closing Date (or, in the case of an
After-Acquired Subsidiary, the day following the date such Subsidiary is
acquired), and (except in the case of an After-Acquired

 

9

--------------------------------------------------------------------------------


 

Subsidiary) such payments and refunds shall be calculated without regard to any
carryforward of loss, deduction or credit from a Pre-Closing Period or
utilization of loss, deduction or credit arising in a Pre-Closing Period. The
Newco Group shall not be entitled to any payment under this Section 3 (nor shall
any payment by Newco under this Section 3 be reduced) to take account of any
refund or credit of Taxes for any taxable period (or portion thereof) ending on
or prior to the Contribution Agreement Closing Date arising from any Joint
Return or to which the Newco Group would have been entitled if it had filed a
Separate Return. The Newco Group shall not be required to make any payment under
this Section 3 for any Taxes for any taxable period (or portion thereof) ending
on or prior to the Contribution Agreement Closing Date arising from any Joint
Return. The Hallmark Group and the Newco Group shall make any Tax sharing
payments required pursuant to this Section 3 no later than two business days
prior to the due date (including extensions) of any Joint Return of the
Affiliated Group.

 

4.                                      Subsidiary Payments.  Each of the
Subsidiaries of Newco agrees to pay to Newco or, at Newco’s discretion, to HEI
(or such other member of the Hallmark Group as is the common parent or
comparable entity of the Affiliated Group), its

 

10

--------------------------------------------------------------------------------

 

share of each of the payments for which Newco is responsible hereunder no later
than one business day prior to the date upon which the relevant payment by Newco
is required to be made hereunder.

 

5.                                      Adjustments.  In the event of any
redetermination of the consolidated, combined or unitary income or franchise Tax
liability of the Affiliated Group as the result of a Tax Proceeding, a claim for
refund (including a refund resulting from a carryback) or otherwise, the amounts
required to be paid pursuant to Section 3 for such taxable period and any prior
and subsequent taxable periods shall be recomputed to take into account such
redetermination, and payments pursuant to Section 3 hereof shall be
appropriately adjusted. Any payment by HEI, Newco, the Hallmark Group, or the
Newco Group required by such adjustment shall be paid within fifteen days after
the date of a Final Determination with respect to such redetermination.

 

6.                                      Separate Returns.  Any Separate Return
that includes only a member or members of the Newco Group and any Taxes with
respect to such Separate Return shall be the responsibility of the Newco Group.
If, pursuant to Section 2, HEI determines to include (or not include) a member
of the Newco Group in a Joint Return for a taxable period, then Newco

 

11

--------------------------------------------------------------------------------


 

shall not, and shall cause such member not to, take a position on a Tax Return
or otherwise that is contrary to such determination to include (or not include)
such member.

 

7.                                      Indemnification.  From and after the
Contribution Agreement Closing Date: (a) HEI shall indemnify and hold harmless
each Legal Entity that is a member of the Newco Group and their respective
directors, officers, employees, affiliates, agents, successors and assigns (the
“Newco Indemnitees”) from and against (i) any Joint Return Taxes to the extent
the Hallmark Group is required to make a payment hereunder to the Newco Group in
respect of such Taxes, (ii) any Separate Return Taxes of a member or members of
the Hallmark Group, (iii) any Taxes imposed without the filing of any Tax
Return, to the extent such Taxes are the responsibility of, and measured by
reference to, a member or members of the Hallmark Group and (iv) any Losses
incurred by any Newco Indemnitee by reason of a breach by any member of the
Hallmark Group of its obligations or covenants hereunder (including the
obligation to pay, or cause to be paid, subject to any applicable right of
reimbursement, to the relevant Governmental Authority amounts shown as due on
any Joint Return); and

 

12

--------------------------------------------------------------------------------


 

(b) Each Legal Entity that is a member of the Newco Group shall indemnify and
hold harmless each Legal Entity that is a member of the Hallmark Group and their
respective directors, officers, employees, affiliates, agents, successors and
assigns (the “Hallmark Indemnitees”) from and against (i) any Joint Return Taxes
to the extent the Newco Group is required to make payment hereunder to the
Hallmark Group in respect of such Taxes, (ii) any Separate Return Taxes of a
member or members of the Newco Group, (iii) any Taxes imposed without the filing
of any Tax Return, to the extent such Taxes are the responsibility of, and
measured by reference to, a member or members of the Newco Group and (iv) any
Losses incurred by any Hallmark Indemnitee by reason of a breach by any member
of the Newco Group of its obligations or covenants hereunder.

 

8.                                      Contests.  HEI (or such other member of
the Hallmark Group as HEI shall designate) shall have the right to control in
all respects all Tax Proceedings with respect to any Joint Return;
provided, however, that, with respect to taxable periods ending after the
Contribution Agreement Closing Date, (A) Newco shall be entitled to participate
in any such Tax Proceeding at its expense to the extent relating solely to the
Tax liabilities of the Newco Group (including the

 

13

--------------------------------------------------------------------------------


 

Newco Group’s obligation to make payments pursuant to this Agreement), (B) HEI
(or such other member) shall keep Newco updated and informed, and shall consult
with Newco, with respect to any Tax Item of the Newco Group that is a subject of
such Tax Proceeding, and (C) HEI (or such other member) shall not enter into any
settlement of any Tax Proceeding with respect to any Tax Item of the Newco Group
without Newco’s prior written consent, which shall not be unreasonably withheld.

 

9.                                      Appointment of HEI as Agent.  Newco and
each of the Subsidiaries in the Newco Group hereby appoint HEI (and any other
member of the Hallmark Group as HEI may designate) as their agent for the
purpose of filing any Joint Return and making any election or application or
taking any action in connection with any such Joint Return on behalf of Newco
and each Subsidiary in the Newco Group. Newco and each of the Subsidiaries in
the Newco Group hereby consent to the filing of such Joint Returns and to the
making of such elections and applications.

 

10.                               Cooperation.  The Parties shall cooperate with
one another in all matters relating to the Taxes covered in this Agreement. The
Newco Group will provide the Hallmark Group with such cooperation and
information as is necessary in

 

14

--------------------------------------------------------------------------------


 

order to enable the Hallmark Group to satisfy its Tax requirements. Such
cooperation and information by the members of the Newco Group shall include
making their respective knowledgeable employees available during normal business
hours, providing the information relating to the Tax Items of the Newco Group
that is necessary or reasonably useful for HEI (or any other member of the
Hallmark Group) to satisfy its obligations with respect to any Tax Return or to
make any calculations or determinations in connection with this Agreement,
maintaining such books and records and providing such information as may be
necessary or useful in the filing of Joint Returns, and executing any documents
and taking any actions which the Hallmark Group may reasonably request in
connection therewith. HEI shall provide Newco, upon request, with copies of
relevant parts of any Joint Returns, not later than five business days prior to
the date such Joint Returns are filed and with copies of relevant parts of
schedules and workpapers used to prepare such Joint Returns and to determine
payments pursuant to this Agreement. Notwithstanding any other provision, none
of Newco, the Newco Group or any other Person (other than the members of the
Hallmark Group) shall have any right to receive or obtain any information
relating to, or have any rights with respect to, any consolidated, combined or

 

15

--------------------------------------------------------------------------------


 

unitary Taxes of HEI, Hallmark, the Hallmark Group or any member of the Hallmark
Group, other than information and rights relating solely to Tax Items of Newco,
the Newco Group or a member of the Newco Group.

 

11.                               Confidentiality.  Any information obtained by
any Party under this Agreement shall be kept confidential, except as may be
necessary in connection with the filing of Tax Returns or claims for refund or
in connection with an audit, dispute, proceeding, suit or action concerning any
of the matters addressed in this Agreement, or unless a Party is compelled to
disclose information by judicial or administrative process or, in the opinion of
its counsel, by other requirements of law. This Section 11 shall not prevent the
sharing of information by the Parties with their respective legal advisors or
accountants.

 

12.                               Calculation of Tax Sharing Payments and
Disputes.  Each calculation of Tax sharing payments pursuant to this Agreement
shall be made in good faith. If the Hallmark Group or the Newco Group disputes
the administration or interpretation of, or calculation of Tax sharing payments
pursuant to, this Agreement with respect to any taxable period covered by this
Agreement (hereinafter, for purposes of this Section 12, a “Disputing Party”),
it shall within

 

16

--------------------------------------------------------------------------------


 

the later of (i) one year following the close of such taxable year, or (ii) in
the event of any adjustment to Tax liability described in Section 5 of this
Agreement, within three months of receiving written notice of such adjustment,
give written notice to the other Group, specifying the reason for such dispute.
Failure by the Hallmark Group or the Newco Group to so notify shall constitute
acceptance and approval of the application of the Agreement to such Group for
such taxable year. In the event of any such dispute between the Hallmark Group
and the Newco Group with respect to the operation or interpretation of this
Agreement, HEI and Newco shall in good faith confer with each other to resolve
amicably the dispute. If, after a period of sixty (60) days following the date
on which the Disputing Party gave notice of any such dispute, as set forth
above, such dispute cannot be resolved in good faith by such Parties, it shall
be resolved by an independent certified public accounting firm or law firm that
is mutually reasonably satisfactory to HEI and Newco in a manner that best
conforms with the intent of the Parties reflected in this Agreement. The
judgment of the independent public accounting firm shall be (i) based solely on
the terms of this Agreement and on presentations made by the Parties in dispute,
(ii) made within thirty (30) days following the date on which the

 

17

--------------------------------------------------------------------------------


 

dispute is submitted, (iii) set forth in a written statement delivered to the
Parties in dispute and (iv) conclusive and binding upon the Parties, in the
absence of mathematical error. All costs, fees and expenses of the independent
certified public accounting firm or law firm that are attributable to services
rendered under this Section 12 shall be borne half by the Hallmark Group and
half by the Newco Group.

 

13.                               Binding Effect; Successors and Assigns.  This
Agreement shall be binding upon HEI, Newco, each Subsidiary that is a signatory
hereto, each other member of the Newco Group and the Subsidiaries that become
Parties hereto pursuant to Section 20 hereof. This Agreement shall inure to the
benefit of, and be binding upon, any successors or assigns of the Parties hereto
(including, without limitation, any Subsidiary that becomes a Party hereto
pursuant to Section 20). HEI, Newco and each other Party hereto may not assign
any of the rights or obligations under this Agreement without the prior written
consent of all other Parties.

 

14.                               Party Leaving the Affiliated Group.  (a) Any
Party which ceases to be a member of an Affiliated Group shall be bound by this
Agreement for all taxable periods during which such Party was a member of the
Affiliated Group and this

 

18

--------------------------------------------------------------------------------


 

Agreement was in effect. (b) Without duplication of any amounts otherwise
payable under this Agreement, if each member of the Newco Group ceases to be a
member of an Affiliated Group on a date (the “Departure Date”) and, in
connection with the filing after the Departure Date by the Newco Group (or a
member thereof) of a Separate Return in a jurisdiction for a taxable period (or
portion thereof) ending after the Departure Date, the Newco Group would have
been entitled to utilize all or a portion of the Cumulative Loss (as defined
below), if any, on such Separate Return but for the utilization on a Joint
Return of the Cumulative Loss (or portion thereof), then HEI shall pay Newco
(within five days after the filing of such Tax Return or, if later, within five
days after notice from Newco to HEI that such Tax Return has been filed) the Tax
refund (or reduction in Tax liability) to which the Newco Group would have been
entitled but for the utilization of the Cumulative Loss (or portion thereof) on
the Joint Return; provided, however, that if an adjustment reverses all or any
portion of the amount used to determine the payment under this Section 14(b),
then an appropriate adjusting payment shall be made. “Cumulative Loss” shall
mean the unexpired net operating loss, as of the Departure Date, of the Newco
Group Legal Entities included in Joint Returns (such net operating loss

 

19

--------------------------------------------------------------------------------


 

to be computed in the manner set forth in Section 3, as if the Newco Group Legal
Entities included in Joint Returns had filed Separate Returns with respect to
Post-Closing Periods). Except as otherwise set forth above in this
Section 14(b), the amounts determined under this Section 14(b) shall disregard
any change (other than a change required by law) after the Departure Date in Tax
elections, Tax practices, Tax accounting methods and Tax positions of the Newco
Group that accelerate the recognition of Newco Group’s income or gain (or
decelerate recognition of its losses, deductions or credits).

 

15.                               Interpretation.  This Agreement is intended to
calculate and allocate certain federal, state, local and foreign Tax liabilities
of the members of the Affiliated Group, the Hallmark Group and the Newco Group,
and any situation or circumstance concerning such calculation and allocation
that is not specifically contemplated herein or provided for herein shall be
dealt with in a manner consistent with the underlying principles of calculation
and allocation in this Agreement.

 

16.                               Legal and Accounting Fees.  Unless otherwise
specified herein, any fees or expenses for legal, accounting or other
professional services rendered in connection with the

 

20

--------------------------------------------------------------------------------

 

preparation of a Joint Return or the conduct of any Tax Proceeding shall be
allocated between HEI and Newco in a manner resulting in HEI and Newco,
respectively, bearing a reasonable approximation of the actual amount of such
fees or expenses hereunder reasonably related to, and for the benefit of, their
respective Groups.

 

17.                               Effect of the Agreement.  This Agreement shall
determine the liability of HEI, Newco and the members of their respective Groups
to each other as to the matters provided for herein, whether or not such
determination is effective for purposes of federal, state, local or foreign Tax
laws, or for financial reporting purposes or for any other purposes.

 

18.                               Entire Agreement.  This Agreement (together
with the Contribution Agreement) embodies the entire understanding among the
Parties relating to its subject matter. Any and all prior correspondence,
conversation and memoranda are merged herein and shall be without effect hereon.
No promises, covenants or representations of any kind, other than those
expressly stated herein, have been made to induce any Party to enter into this
Agreement. This Agreement, including this provision against oral modification,
shall not be modified or terminated except by a writing duly signed by each of
the Parties hereto, and no waiver of any

 

21

--------------------------------------------------------------------------------


 

provisions of this Agreement shall be effective unless in a writing duly signed
by the Party sought to be bound.

 

19.                               Notices.  Any payment, notice or communication
required or permitted to be given under this Agreement shall be in writing
(including telecopy communication) and mailed, telecopied or delivered:

 

If to HEI or any member of the Hallmark Group:

 

Richard B. Chalker

Division Vice President - Tax & Customs

Hallmark Cards, Incorporated

2501 McGee

PO Box 419480

MD #330

Kansas City, MO 64141-6480

 

Copy to:

 

Judith C. Whittaker

[Vice President & General Counsel]

Hallmark Cards, Incorporated

2501 McGee

Kansas City, MO 64108

 

If to Newco or any member of the Newco Group:

 

22

--------------------------------------------------------------------------------


 

or to any other address as HEI or Newco shall furnish in writing to one another.
All such notices and communications shall be effective when received.

 

20.                               New Members.  Each of the Parties to this
Agreement recognizes that from time to time, new Subsidiaries of Newco may be
added to the Newco Group. Each of the Parties agrees that any new Subsidiary of
Newco shall, without the express written consent of the other Parties, become a
Party to this Agreement.

 

21.                               Nature of Obligations.  Each of HEI and Newco
acknowledges and agrees that its respective obligations under this Agreement
shall not be affected by any impossibility, impracticability, frustration of
purpose, force majeure, act of government, bankruptcy or insolvency of any Party
to this Agreement, failure or refusal of any Party to this Agreement to perform
its obligations hereunder, dispute, setoff or counterclaim, change in amount,
composition or terms of the assets, liabilities or equity of HEI or Newco or any
other Party to this Agreement, or any other defense or right which HEI or Newco
has or may have that might have the effect of releasing HEI or Newco, as the
case may be, from such obligations.

 

23

--------------------------------------------------------------------------------


 

22.                               Title and Headings.  Titles and headings of
sections herein are inserted for the convenience of reference only and are not
intended to be a part or to affect the meaning or interpretation of this
Agreement.

 

23.                               Legal Enforceability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without prejudice
to any rights or remedies otherwise available to any Party hereto, each Party
hereto acknowledges that damages would be an inadequate remedy for breach of the
provisions of this Agreement and agrees that the obligations of the Parties
hereunder shall be specifically enforceable.

 

24.                               Amendment.  This Agreement may be amended,
modified or supplemented only by a written agreement signed by all of the
Parties hereto.

 

25.                               Termination.  This Agreement shall terminate
upon written consent of both HEI and Newco. Notwithstanding such termination,
this Agreement shall remain in force with

 

24

--------------------------------------------------------------------------------


 

respect to any payment or refund due for any taxable period prior to termination
during which this Agreement was in effect.

 

26.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws (as
distinguished from the conflict of laws provisions) of the State of Delaware.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.

 

 

 

HALLMARK ENTERTAINMENT, INC.

 

By:

GRAPHIC [g14022km05i001.gif]

 

Name:

 

 

Title:

 

 

 

 

 

 

CROWN MEDIA, INC.

 

By:

GRAPHIC [g14022km05i001.gif]

 

Name:

 

 

Title:

 

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC., for itself and for each member of the Newco Group

 

By:

GRAPHIC [g14022km05i001.gif]

 

Name:

 

 

Title:

 

 

26

--------------------------------------------------------------------------------

 
